 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Endicott Forging & Manufacturing, Inc. and Inter-national Brotherhood of Boilermakers, Iron 
ers, AFL±CIO. Case 3±CA±19889 August 29, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX eral Counsel of the National Labor Relations Board is-sued a complaint on April 9, 1996, against Endicott ing that it has violated Section 8(a)(1) and (5) of the National Labor Relations Act. Although properly 
spondent failed to file an answer. tion for Summary Judgment with the Board. On Au-
gust 12, 1996, the Board issued an order transferring the proceeding to the Board and a Notice to Show 
tion are therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not less good cause is shown. In addition, the complaint affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint close that the Region, by letter dated July 12, 1996, 
ment would be filed. In the absence of good cause being shown for the failure to file a timely answer, we grant the General 
Counsel's Motion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, with an office and place of business located at 1901 
North Street, Endicott, New York, has been engaged in the manufacture and sale of metal forging. During the spondent purchased and received goods and materials valued in excess of $50,000 which were shipped to its Endicott facility directly from points located outside 
the State of New York. We find that the Respondent ing of Section 2(2), (6), and (7) of the Act, and that International Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and Helpers, AFL±CIO 
(Local Union No. 1101), the Union, has been a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES stitute a unit appropriate for the purpose of collective bargaining within the meaning of Section 9(b) of the Act: All employees in production and maintenance (but 
ployees, and all supervisors, foremen and assistant foremen in charge of any classes of employees) 
for whom the union, is or may be, during the term of this agreement, certified by the National Labor Relations Board as the exclusive collective bar-tion conducted by the National Labor Relations 
Board of November 28, 1944. Since about 1944, and at all times thereafter, the Union has been the designated exclusive collective-bargaining representative of the unit and since then the Union has been recognized as the representative by the 
Respondent. This recognition has been embodied in a series of collective-bargaining agreements, the most re-cent of which has a term of May 20, 1995, to May 24, 1996. At all times since 1944, based on Section 9(b) 
tive-bargaining representative of the unit. Since about August 20, 1995, and continuing there-after, the Respondent has failed and refused to make required payments into the contractual 401(k) pension plan. Since about the same date, and continuing there-
after, Respondent has also failed and refused to remit loan repayments from employees into the contractual 401(k) pension plan. Since about November 20, 1995, and continuing thereafter, the Respondent has failed 
tual bonus payments. The Respondent engaged in the conduct described above without the Union's consent. The terms and conditions of employment described 
lective bargaining. Since about November 30, 1995, in writing, the Union has requested a list of the names of all present 
and former unit employees whose loan repayments, via payroll deduction into the 401(k) plan, have not been 322 NLRB No. 4  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD deposited by the Respondent to employee accounts, and the dates and the amounts of the loan payments deducted from employees' paychecks that were not counts. This information is necessary for, and relevant sive collective-bargaining representative of the unit. Since about November 30, 1995, the Respondent has failed and refused to furnish the Union with the re-quested information. CONCLUSION OF LAW spondent has failed and refused to bargain collectively with the exclusive collective-bargaining representative of its employees within the meaning of Section 8(d) of tion 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action de-signed to effectuate the policies of the Act. Specifically, having found that the Respondent has ing, since August 20, 1995, to make required payments 
and to remit loan repayments from employees into the 

spondent to make all required payments and remit any 


ance with Merryweather Optical Co., 240 NLRB 1213, 
imburse the employees for any expenses incurred as a 
result of its unlawful conduct, as set forth in Kraft 
Plumbing & Heating, 252 NLRB 891 fn. 2 (1980), 
enfd. mem. 661 F.2d 940 (9th Cir. 1981), with interest 
as prescribed in New Horizons for the Retarded, 283 
NLRB 1173 (1987). Furthermore, having found that the Respondent has failed and refused since November 20, 1995, to make 
annual and quarterly contractual bonus payments, we 
shall order the Respondent to make such payments and 

ings resulting from its refusal to do so. Backpay shall 
be computed in accordance with 
ice, 183 NLRB 682 (1979), enfd. 444 F.2d 502 (6th 
Cir. 1971), with interest as prescribed in New Horizons for the Retarded, supra. Finally, having found that the Respondent has failed spondent to furnish the Union with the information re-quested. ORDER The National Labor Relations Board orders that the Respondent, Endicott Forging & Manufacturing, Inc., Endicott, New York, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Failing and refusing to make payments into the contractual 401(k) pension plan for employees in the following bargaining unit: All employees in production and maintenance (but ployees, and all supervisors, foremen and assistant foremen in charge of any classes of employees) for whom the union, is or may be, during the term of this agreement, certified by the National Labor Relations Board as the exclusive collective bar-tion conducted by the National Labor Relations Board of November 28, 1944. (b) Failing and refusing to remit loan repayments from employees into the contractual 401(k) pension 
plan. terly contractual bonus payments. (d) Failing and refusing to provide necessary and 
erhood of Boilermakers, Iron Ship Builders, Black-smiths, Forgers and Helpers, AFL±CIO. (e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Make all required payments and remit any loan repayments from employees into the contractual 401(k) 
pension plan that have not been made or remitted since August 20, 1995, and reimburse the unit employees for any expenses incurred as a result of its unlawful con-duct, with interest, as set forth in the remedy section 
of this decision. (b) Make annual and quarterly contractual bonus payments, and make the unit employees whole for its est, as set forth in the remedy section of this decision. (c) Furnish the Union with the information it re-quested on November 30, 1995. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination ment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Order.  ENDICOTT FORGING & MFG. 3 (e) Within 14 days after service by the Region, post tached notice marked ``Appendix.''1 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps tices are not altered, defaced or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since February 12, 1996. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. August 29, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT fail or refuse to make payments into the contractual 401(k) pension plan for employees in the following bargaining unit: All employees in production and maintenance (but 

ployees, and all supervisors, foremen and assistant 
foremen in charge of any classes of employees) 
for whom the union, is or may be, during the term 
of this agreement, certified by the National Labor 
Relations Board as the exclusive collective bar-

tion conducted by the National Labor Relations Board of November 28, 1944. WE WILL NOT sion plan. WE WILL NOT fail or refuse to make annual and quarterly contractual bonus payments. WE WILL NOT fail or refuse to provide necessary and relevant information requested by International 
Brotherhood of Boilermakers, Iron Ship Builders, 
Blacksmiths, Forgers and Helpers, AFL±CIO. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL make all required payments and remit any loan repayments from employees into the contractual 

ted since August 20, 1995, and WE WILL reimburse the unit employees for any expenses incurred as a result 
of our unlawful conduct, with interest. WE WILL make annual and quarterly contractual bonus payments, and WE WILL ees whole for any loss of earnings resulting from our 

est. WE WILL furnish the Union with the information it requested on November 30, 1995. ENDICOTT FORGING & MANUFACTURING, INC. 